Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The specification, page 10, lines 21-22, states that “[t]he term ‘article of manufacture’ as used herein should be understood to exclude transitory, propagating signals.”  Thus, the article of manufacture claims excludes transitory, propagating signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11, 12, 14, 17, 18 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US 2017/0367029 A1).
Alexander teaches a node joining a mesh network (paragraph 0125) in order to access a final destination that includes a gateway node that provides remote support services (paragraph 0037).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method, comprising: 
in a computing environment comprising a plurality of compute, storage and network assets, initiating at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset) initially using passive-join to become member of a mesh network in paragraph 0125); 
one of creating and updating a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101);
 initiating at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of creating and updating a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069); 
wherein the steps are performed via at least one processing device.

2. The method of claim 1, further comprising the given asset accessing a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

6. The method of claim 1, further comprising the given asset selecting one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101). 

11. A system, comprising: at least one processor, coupled to a memory, and configured to: 
in a computing environment comprising a plurality of compute, storage and network assets, initiate at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset)  initially using passive-join to become member of a mesh network in paragraph 0125); 
one of create and update a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101); 
initiate at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of create and update a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069).

12. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to access a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

14. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to select one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101).

17. An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device implement steps of: 
in a computing environment comprising a plurality of compute, storage and network assets, initiating at a given asset a join operation for the given asset to become a member of a mesh network formed by the plurality of compute, storage and network assets (Alexander teaches the node (i.e. asset)  initially using passive-join to become member of a mesh network in paragraph 0125); 
one of creating and updating a network neighbor data structure associated with the given asset based on the join operation (Alexander teaches that the routing table stored locally is built and updated continuously as part of routing determination operations in paragraph 0101);
 initiating at the given asset a route discovery operation to identify one or more routes through the mesh network to enable the given asset to access a remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037); and 
one of creating and updating a network routing data structure associated with the given asset based on the route discovery operation (Alexander teaches that the routing tables are updated whenever data messages are delivered (i.e. route is discovered) in paragraph 0069).

18. The article of claim 17, further comprising the given asset accessing a remote support service through the remote support gateway (Alexander teaches that the final destination of the route can be a gateway node device (i.e. remote support gateway) to provide support for meter vendors and utility application services in paragraph 0037).

20. The article of claim 17, further comprising the given asset selecting one or more routes to the remote support gateway based on received signal strength from positioning beacon signals of neighboring assets (Alexander uses link quality determination such as RSSI to select routes with a  given neighbor in paragraph 0101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.  in view of Hamilton (US 2018/0356492 A1).

	With respect to the claims, references to the prior art appear in parenthesis.
Claims
3. The method of claim 1, further comprising determining a proximate locality of one or more of the compute, storage and network assets with respect to the given asset (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

4. The method of claim 3, wherein the given asset or one or more of the compute, storage and network assets serves as an anchor node to triangulate the proximate locality (Hamilton teaches the proximate location of the anchor nodes in Figure 11).

5. The method of claim 3, further comprising determining an approximate dimension of the given asset using a subset of the compute, storage and network assets (Hamilton’s 3 dimensional auto anchor location algorithm illustrated in Figure 10).

13. The system of claim 11, wherein the at least one processor and memory are further configured to determine a proximate locality of one or more of the compute, storage and network assets with respect to the given asset (Hamilton teaches the proximate location of the anchor nodes in Figure 11).
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.  in view of Vasseur et al. (US 2014/0222725 A1).
Alexander does not teach broadcasting the positioning beacon signal, a default route and remote support gateway versions.  However, Vasseur teaches in the same field of mesh networks that that the node broadcasts beacons (paragraph 0066) and default routes (paragraph 0062).  With respect to  remote support gateway versions, Vasseur teaches to use machine learning (paragraph 0004) and learning machines (paragraph 0006) to make decisions such as joining networks (paragraph 0018) such that it would have been obvious to include remote support gateway versions so that the learning system is provided with more information to make the connection more efficient.  A skilled artisan would have been motivated to adopt the teaching of machine learning/learning machine by Vasseur into the system of Alexander in order to improve the efficiency of routing to the support gateways in a mesh network.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
7. The method of claim 1, further comprising the given asset broadcasting a positioning beacon signal, a default route, and remote support gateway versions to which the given asset can connect (Obvious since Vasseur teaches to use machine learning/learning machines in paragraphs 0004 and 0005 such that the  more information is provided would have trained the machines to provide a more efficient route).

15. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to broadcast a positioning beacon signal, a default route, and remote support gateway versions to which the given asset can connect (Obvious since Vasseur teaches to use machine learning/learning machines in paragraphs 0004 and 0005 such that the  more information is provided would have trained the machines to provide a more efficient route).

Claims 8-10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al.  in view of Maufer (US 7835301 B1).
Alexander does not teach the node advertising its routing data structure.  In the same field of mesh networks, Maufer teaches that the node advertises its topology database update in column 18, lines 6-19.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adopt a known technique such as Maufer into Alexander in order to provide the expected result of an updated topology database.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
8. The method of claim 1, further comprising the given asset advertising at least a portion of its routing data structure to the compute, storage and network assets in the computing environment (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19).

9. The method of claim 8, wherein routes are prioritized based on route weights (Maufer teaches that the topology information includes weighted signal-to-noise ratios (i.e. the higher weights have higher priority than lower weights) in column 2, line 63 to column 3, line 14).

10. The method of claim 9, wherein route weights comprise relative signal strength magnitudes (Maufer teaches that the topology information includes weighted signal strength in column 2, line 63 to column 3, line 14).
.

16. The system of claim 11, wherein the at least one processor and memory are further configured to enable the given asset to advertise at least a portion of its routing data structure to the compute, storage and network assets in the computing environment (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19).
.
19. The article of claim 17, further comprising the given asset advertising at least a portion of its routing data structure to the compute, storage and network assets in the computing environment (Maufer teaches that the node advertises its topology database update in column 18, lines 6-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        February 27, 2021